Title: General Orders, 15 April 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown April 15th 1777.
RutledgeCharlestown.


Serjt Keener of the 11th Pennsyl: Battn and Serjt Berns of the 10th tried at a General Court Martial, held at Samptown, of which Col. Shreve was president, on a charge of “Intending to desert” The Court find Serjt Keener guilty of the above Crime, and sentence him to be reduced to the ranks, and receive 100 Lashes on his bare back—The Court acquit Serjt Berns of the Charge against him.
John Neal, Soldier in Capt. Coates’s Company, and the 11th Pennsyl: Regt tried at the same Court Martial, is found guilty of “Deserting his post, being drunk, and suffering others to desert to the enemy” The Court sentence him to suffer Death.
Lieut: Ralwaggon, of the German Battalion, tried by the above Court Martial is found Guilty of “Making a great Noise among the Soldiers going to Trenton, contrary to General Orders”; and sentenced to be cashiered for the same.
The General approves the above sentences, and orders them to take place forthwith, except that against John Neal—the execution of which is to be suspended ’till further orders.
